Citation Nr: 0721332	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial increased rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1979 to 
January 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran failed to report for a videoconference Board 
hearing in June 2007.  

The issue of an initial increased rating for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the hypertension otherwise related to such service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a VCAA letter dated in August 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2003, which was prior to the 
September 2004 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in March 2006 the 
appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

The Board also finds that all obtainable evidence identified 
by the appellant relative to these issues has been obtained 
and associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to her 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the claimed hypertension was 
in any way related to his military service.  See 38 U.S.C.A. 
§ 5103A(d), calling for an examination or opinion when 
necessary to make a decision on a claim.

However, the evidence of record is such that the duty to 
obtain a medical examination is not triggered in this case.  
He has not provided any competent medical evidence suggesting 
a link between the claimed disability and service; and there 
is no lay evidence suggesting a continuity of symptomatology 
between this disability and his military service.  Thus, 
there is no requirement to obtain a VA medical examination in 
this case.  See McLendon, 20 Vet. App. at 85-86; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  The veteran essentially contends that 
his hypertension developed in service, and was the result of 
stress he experienced while on active duty.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence has not demonstrated that service 
connection is warranted for hypertension.  Service medical 
records are negative for treatment or diagnoses of any 
hypertension disorder.  The November 1978 induction 
examination showed a blood pressure reading of 110/80, a 
January 1979 exam reported 110/70 and the veteran's December 
1981 separation examination indicated 118/86.  VA medical 
records appear to first show a diagnosis of hypertension in 
1996.  There is no evidence of continuity of symptomatology 
of hypertension from the time he separated from service until 
the first objective showing of hypertension in 1996.  In 
addition, there is no medical evidence that the veteran 
acquired hypertension in service or that it was manifested in 
the first post-service year, and there is no medical evidence 
relating hypertension to service.  In sum, all of the 
competent medical evidence weighs against a finding that the 
veteran's hypertension is service-connected.  

Although the veteran may sincerely believe that his 
hypertension began in service, he, as a layman, does not have 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As discussed above, there is no evidence of hypertension at 
the time he separated from service, no evidence of 
manifestations of hypertension to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hypertension from the time he 
separated from service until the first objective showing of 
hypertension in 1996, and no competent evidence of a nexus 
between the claimed hypertension and service.  Accordingly 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for hypertension is denied.  
To this extent the appeal is denied.  


REMAND

The veteran was afforded a VA examination on February 20 
2002, which referred to progress notes with the same date.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

In this instance, in a June 2007 statement, the veteran's 
representative has raised concerns that the veteran's 
disability has worsened since the February 2002 examination.  
Accordingly, the case must be returned to the RO for such an 
examination.  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected 
pseudofolliculitis barbae.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disability under 38 C.F.R. § 4.118, Code 
7806.  It should be noted whether there 
is exudation, constant itching, extensive 
lesions, marked disfigurement, 
ulceration, extensive exfoliation, 
crusting or nervous manifestations.  The 
examiner also should specifically comment 
on the percent of body or exposed area 
affected and on the total duration of any 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs that the 
veteran has been on in the past 12 
months.  
    
2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


